Exhibit 10.1


STORAGE TECHNOLOGY CORPORATION
AMENDED AND RESTATED
1987 EMPLOYEE STOCK PURCHASE PLAN


AMENDED AS OF MARCH 6, 2003

1. Recitals.  On February 2, 1982, Storage Technology Corporation, a Delaware
corporation (together with its Subsidiary Corporations, hereinafter referred to,
unless the context otherwise requires, as the “Company”), established the
Storage Technology Corporation 1982 Employee Stock Purchase Plan. Such plan was
subsequently amended and restated by the Board of Directors (the “Board”) on
June 15, 1987 and renamed the Storage Technology Corporation 1987 Employee Stock
Purchase Plan. Under the provisions of Paragraph 19, the Company reserved the
power, through its Board of Directors, to amend the plan from time to time,
subject in certain instances to approval of the Company’s stockholders. Pursuant
to that power, the plan was amended and restated in its entirety on December 14,
1995 and was approved by the stockholders of the Company on May 30, 1996. The
plan was further amended on September 23, 1997 and December 19, 1997, and these
amendments were approved by the stockholders of the Company on May 21, 1998. The
plan was further amended on September 16, 1999. Stockholder approval was not
required for the September 16, 1999 amendments. The plan was further amended on
March 8, 2001 and the stockholders of the Company approved the amendment
increasing the number of shares reserved for issuance under the Plan on May 24,
2001. The Plan was again amended on March 6, 2003. The Storage Technology
Corporation 1987 Employee Stock Purchase Plan, as amended and restated through
March 6, 2003, is referred to as the “1987 Plan” or the “Plan”.

2.  Purposes.  The 1987 Plan is intended to provide a method whereby employees
of the Company will have an opportunity to acquire a proprietary interest in the
Company through the purchase of shares of the $.10 par value voting Common Stock
of the Company (the “Common Stock”). It is the intention of the Company to have
the Plan qualify as an “employee stock purchase plan” under Section 423 of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”). The
provisions of the Plan shall, accordingly, be construed so as to extend and
limit participation in a manner consistent with the requirements of that section
of the Code.

3.  Definitions.

  a. “Account” means an Employee’s interest in the Segregated Account based on
the contributions made thereto and the interest earned thereon.


  b. “Base Pay” means, at the Employee’s election, either: (i) an Employee’s
rate of base salary (before deduction for contributions to plans maintained
pursuant to Sections 401(k) and 125 of the Code) in effect during the Offering
Period, but EXCLUDING payments for overtime, shift premium, incentive
compensation, bonuses, and other similar payments; or (ii) Employee’s rate of
base salary (before deduction for contributions to plans maintained pursuant to
Sections 401(k) and 125 of the Code) in effect during the Offering Period,
EXCLUDING payments for overtime, shift premium, incentive compensation, bonuses,
and other similar payments, but INCLUDING all payments for bonuses, incentive
compensation and various forms of commissions. Base Pay shall also include
payments for short-term disability.


  c. “Committee” means the Compensation Committee of the Company’s Board of
Directors or such other committee as is designated by the Board of Directors to
administer the Plan.


  d. “Employee” means any person who is a Regular Employee (per CP-3-3-14)
customarily employed for more than 20 hours per week and more than five months
in a calendar year by Storage Technology Corporation or any Subsidiary
Corporation.


  e. “Offering Commencement Date” shall mean January 1, 1991 and each following
November 1 and May 1 thereafter, unless otherwise specified by the Committee.


  f. “Offering Periods” shall mean the period commencing January 1, 1991 and
ending October 31, 1991 and thereafter the periods commencing each November 1
and May 1 and ending on the next following April 30 and October 31,
respectively. The duration of Offering Periods may be changed pursuant to
Paragraphs 5 and 21 of this Plan.


  g. “Offering Termination Date” shall mean October 31, 1991 and each following
April 30 and October 31 thereafter, unless otherwise specified by the Committee.


  h. “Segregated Accounts” shall mean the depository accounts established by the
Company and by Subsidiary Corporations for collection of Employee contributions
to the Plan.


  i. “Subsidiary Corporation” shall mean any present or future corporation which
(i) would be a subsidiary corporation with respect to the Company as that term
is defined in Section 425 of the Code, and (ii) is designated as a participant
in the Plan by the Committee described in Paragraph 14.


4.  Eligibility.

  a. Participation in the Plan is completely voluntary. An Employee will be
eligible to become a participant in each Offering Period if employed by the
Company on or before 15 days prior to the applicable Offering Commencement Date.


  b. Any provision of the Plan to the contrary notwithstanding, no Employee
shall be granted an option under the Plan:


  i. if, immediately after the grant, such Employee would own stock, and/or hold
outstanding options to purchase stock, possessing 5% or more of the total
combined voting power or value of all classes of stock of the Company or of any
Subsidiary Corporation (for purposes of this Paragraph the rules of Section
425(d) of the Code shall apply in determining stock ownership of any Employee);
or


  ii. if such option would permit his or her rights to purchase stock under all
employee stock purchase plans of the Company and its Subsidiary Corporations to
accrue at a rate that exceeds $25,000 of the fair market value of the stock
(determined at the time each option is granted) for each calendar year in which
such option is outstanding; or


  iii. for shares in excess of 25,000 in respect of any Offering Period,
provided that this limitation is subject to increase or decrease by the
Committee prior to the commencement of any Offering Period in respect of such
Offering Period.


5.  Plan Offerings.

  a. The Plan is authorized to issue a total of 15,200,000 shares of Common
Stock.


  b. The Plan will be implemented by consecutive Offering Periods, with a new
Offering Period commencing on each Offering Commencement Date and ending on the
next Offering Termination Date, or on such other dates as the Committee shall
determine prior to the commencement of the relevant Offering Period, and
continuing until terminated in accordance with Paragraph 19 hereof. The
Committee shall have the power to change the duration of Offering Periods
(including the commencement and termination dates thereof) with respect to
future offerings without stockholder approval if such change is announced at
least five (5) days prior to the scheduled beginning of the first Offering
Period to be affected.


  c. The Committee may determine in its sole discretion from time to time to fix
a maximum number of shares of Common Stock of the Company, including any unsold
balances from earlier Offering Periods (subject to adjustment upon changes in
the capitalization of the Company in accordance with Paragraph 18 hereof) that
shall be issued during any one Offering Period. If the Committee fixes a maximum
number of shares per Offering Period, the maximum number of shares to be issued
in respect of any Offering Period may from time to time be increased or
decreased by the Committee prior to the commencement of the affected Offering
Period within the limits of the total shares then available under the Plan.


  d. Participation in any Offering Period under the Plan shall neither limit,
nor require, participation in any other Offering Period (except as set forth in
paragraphs 4(b)(i) and 4(b)(ii) hereof).


6.  Participation.

  a. An eligible Employee may become a participant by enrolling and authorizing
payroll deductions in the manner prescribed by the Company. The Company may
authorize enrollment on an Interactive Voice Response system (“IVR”), a website
on the Internet, or a paper enrollment form. The enrollment deadline established
by the Company must precede the first day of the Offering Period for which the
participant enrolls.


  b. Payroll deductions for a participant shall commence on the first regular
payday after an applicable Offering Commencement Date and shall end on the last
regular payday before an Offering Termination Date unless sooner terminated by
the participant as provided in Paragraph 11.


7.  Payroll Deductions.

  a. At the time a participant enrolls and authorizes payroll deductions, the
participant shall elect to have deductions made from his or her Base Pay and
deposited in a Segregated Account during the time the Employee is a participant
in an Offering Period. Deductions can be made at the rate of 1, 2, 3, 4, 5, 6,
7, 8, 9, or 10% of Base Pay.


  b. All payroll deductions made for a participant shall be transferred to a
Segregated Account as soon as practicable. For administrative convenience, the
Company may offset amounts advanced by the Company to pay participant
withdrawals pursuant to Paragraph 11 against amounts of payroll deductions
otherwise payable into the Segregated Account. A participant may not make any
separate cash payments into the Segregated Account. The Company shall maintain
appropriate accounting records to reflect at all times the interest and total
deductions of all participants in the Segregated Account.


  c. A participant may discontinue participation in the Plan as provided in
Paragraph 11, but no other change can be made during an Offering Period and,
specifically, a participant may not alter the rate of payroll deductions for
that Offering Period.


8.  Terms and Conditions of Options.

  a. On the applicable Offering Commencement Date, when a participant’s
authorization for a payroll deduction becomes effective, the participant shall
be deemed to have been granted an option to purchase a maximum number of shares
of Common Stock, subject to the limitations pursuant to Paragraph 4(b) above,
equal to the lesser of: (a) the Option Price (as defined below) divided into the
Employee’s total deductions under the Plan in respect of the Offering Period or
(b) the Employee’s pro-rata share of all shares available for issuance under the
Plan for that Offering Period, determined pursuant to Paragraph 13, below.


  b. The option price per share (hereinafter “Option Price”) of Common Stock
purchased with payroll deductions made during each Offering Period shall be the
lesser of:


  i. 85% of the closing price per share of the Common Stock as quoted in The
Wall Street Journal for the applicable Offering Commencement Date (or on the
next business date on which shares of the Common Stock shall be traded on the
New York Stock Exchange in the event that no shares of the Common Stock shall
have been traded on the Offering Commencement Date); or


  ii. 85% of the closing price per share of the Common Stock as quoted in The
Wall Street Journal for the applicable Offering Termination Date (or for the
next preceding business date on which shares of the Common Stock shall be traded
on the New York Stock Exchange in the event that no shares of the Common Stock
shall have been traded on the Offering Termination Date).


  c. The Committee may determine in its sole discretion from time to time to
issue fractional shares under the Plan. If the Committee determines not to issue
fractional shares, any accumulated payroll deductions that would have been used
to purchase fractional shares shall be (i) automatically credited to each
participant’s Account and applied towards his or her option to purchase shares
in the next successive Offering Period, or (ii) returned to each participant
promptly following the termination of the Offering Period, as may be determined
by the Committee. Any accumulated payroll deductions that are in excess of the
limitations of Paragraph 8(a), together with any net income of the Segregated
Account allocable to each participant, and the amount referenced in item (ii)
above, shall be returned to each participant promptly following the termination
of an Offering Period.


9.  Exercise of Option.  Unless a participant withdraws in accordance with
Paragraph 11, his or her option to purchase Common Stock with payroll deductions
made during any Offering Period will be deemed to have been exercised
automatically on the applicable Offering Termination Date, for the purchase of
the number of full shares of Common Stock that the accumulated payroll
deductions will purchase at the applicable Option Price (but not in excess of
the number of shares for which options have been granted to the participant
pursuant to Paragraph 8(a)), and any excess in his or her Account at that time
will be returned to the participant, together with any net income of the
Segregated Account allocable to his or her Account, as provided in Paragraph 13.

10.  Delivery.  As promptly as practicable after the Offering Termination Date
of each Offering Period, the Company will deliver to a broker designated by the
Committee or its designee to hold shares for the benefit of the participants the
shares of Common Stock purchased upon the exercise of the participant’s option.
As may be determined by the Committee in its sole discretion from time to time,
such shares shall be delivered by physical certificates or by means of a book
entry system. A participant may instruct any such designated broker to sell
shares purchased upon exercise of the participant’s option at any time, subject
to applicable securities laws; provided, that the Committee (i) may restrict a
participant’s right to transfer shares to another brokerage, institution, or any
other person (including the participant) during the initial 24 months following
the Offering Commencement Date in which the shares were purchased, and (ii) may
determine that, for purposes of Section 423(a)(1) of the Internal Revenue Code,
the shares were sold if a participant transfers shares to another brokerage or
financial institution, or any other person (including the participant) during
the initial 24 months following the Offering Commencement Date in which shares
were purchased, unless the participant notifies the Company in writing that a
sale did not occur.

11.  Withdrawal and Termination.

  a. Prior to the 15th day of the month before the applicable Offering
Termination Date, any participant may withdraw payroll deductions and net
earnings thereon credited to the participant by following the procedures
specified by the Company for effecting a withdrawal. The Company may authorize
withdrawal procedures on an Interactive Voice Response system (“IVR”), a website
on the Internet, or a paper enrollment form. As promptly as practical after the
participant’s withdrawal, the payment to the participant of all the
participant’s payroll deductions credited to his or her account, together with
any net earnings of the Segregated Account allocable to the participant’s
Account shall be made. No further payroll deductions for such participant will
be made during such Offering Period. The Company may, for administrative
convenience, elect to pay to participants (or beneficiaries) the amount of any
withdrawals and earnings thereon and may then offset the amount of any such
payments against payroll deductions otherwise payable to the Segregated Account.
The Company may, at its option, treat any attempt to borrow by a participant on
the security of the accumulated payroll deductions allocated to the
participant’s Account as an election under this Paragraph 11(a) to withdraw such
amounts from the Segregated Account.


  b. A participant’s withdrawal from any Offering Period will not have any
effect upon eligibility to participate in any subsequent Offering Period or in
any similar plan that may hereafter be adopted by the Company.


  c. Upon termination of the participant’s employment with the Company for any
reason (including retirement but excluding death or, in certain cases,
disability while in the employ of the Company) on or prior to the last day of
the last full payroll period preceding the last regular payday in which
contributions are credited to the participant for the Offering Period, the
payroll deductions credited to the participant, together with any net earnings
of the Segregated Account allocable to his or her Account, will be returned to
the participant, or, in the case of a participant’s death subsequent to the
termination of employment, to the person or persons entitled thereto under
Paragraph 15. For purposes of the Plan, a participant shall be considered
disabled if the Company determines that the participant is unable to perform the
usual and customary requirements of his or her job with the Company and will be
unable to do so for at least six months; provided, however, that such
determination is subject to review by the Committee at its discretion.


  d. Upon termination of the participant’s employment because of death or
disability prior to the Offering Termination Date, the participant or the
participant’s beneficiary (as defined in Paragraph 15) shall have the right to
elect, by written notice given to the Company’s General Counsel prior to the
expiration of the period of 90 days commencing on the date of death or
disability of the participant, and prior to the Offering Termination Date,
either:


  i. to withdraw all of the payroll deductions credited to the participant,
together with any net earnings of the Segregated Account allocable to his or her
Account, or


  ii. to exercise the participant’s option to purchase of Common Stock for the
then current Offering Period on the Offering Termination Date for the purchase
of the number of full shares of Common Stock that the amount allocated to the
participant’s Account at the date of the participant’s death or disability will
purchase at the applicable Option Price, and any excess credited to such Account
will be returned to said participant or his or her beneficiary. In the event
that no such written notice of election shall be duly received by the office of
the Company’s General Counsel within the required time period, the participant
or beneficiary shall automatically be deemed to have elected to withdraw the
payroll deductions credited to the participant, together with the net earnings
of the Segregated Account allocable to his or her Account at the date of the
participant’s death or disability, and the same will be paid promptly to said
participant or beneficiary. Notwithstanding the foregoing, if a participant’s
employment with the Company and any Subsidiary Corporation terminates because of
disability more than three months prior to the Offering Termination Date, the
provisions of this Paragraph 11(d) shall not apply and the provisions of
Paragraph 11(c) shall apply to such participant.


12.  Income and Accounting.

  a. Separate accounts shall not be established by the Company for Employees who
participate in the Plan. The Employee’s payroll deductions shall be transferred
to the Segregated Account as soon as practical after each pay period and
credited to the participant.


  b. Each participant shall share proportionately in the income and expense of
the Segregated Account and any net income shall be taxable to the participant,
who shall be responsible for paying any income or other taxes applicable
thereto.


13.  Stock.

  a. If the Committee, in its sole discretion, fixes a maximum number of shares
that shall be made available for sale under the Plan during any Offering Period,
such number of shares may be adjusted if less than the number of shares that may
be specified by the Committee with respect to any Offering Period are purchased
during any Offering Period. In such event, the number of shares not purchased in
the Offering Period may be carried over and made available for sale under the
Plan during any subsequent Offering Period. If the total number of shares
subject to options that would otherwise be exercised on any Offering Termination
Date in accordance with Paragraph 9 exceeds the maximum number of shares
available for sale, subject to adjustment as aforesaid, the Company shall make a
pro rata allocation of the shares available for delivery and distribution in as
nearly a uniform manner as shall be practicable and as it shall determine to be
equitable, and the balance of payroll deductions credited to each participant,
together with the net earnings of the Segregated Account allocable thereto,
shall be returned to him or her as promptly as possible.


  b. A participant will have no interest in Common Stock covered by the
participant’s option until such option has been exercised. Participants in the
Plan shall have no rights as stockholders with respect to any shares covered by
the Plan until the date of issue of a stock certificate to him or her for such
shares. Except as otherwise expressly provided in the Plan or in the corporate
action relating to such event, no adjustment shall be made for dividends or
other rights for which the record date is prior to the date such stock
certificate is issued.


  c. Common Stock to be delivered to a participant under the Plan will be
registered in the name of the participant. d. The Board of Directors may, in its
discretion, require as conditions to the exercise of any option that the shares
of Common Stock reserved for issuance upon the exercise of the option shall have
been duly listed, upon official notice of issuance, upon the New York Stock
Exchange, and that either:


  i. Registration Statement under the Securities Act of 1933, as amended, with
respect to said shares shall have become effective, or


  ii. the participant shall have represented in form and substance satisfactory
to the Company that it is the participant’s intention to purchase for investment
the shares being purchased under such option.


14.  Administration.  The Plan shall be administered by the Committee. The
interpretation and construction of any provision of the Plan or any Segregated
Account agreement and the adoption of rules and regulations for administering
the Plan shall be made by the Committee, subject, however, at all times to the
final concurrence of the Board of Directors of the Company. Determinations made
by the Committee and approved by the Board of Directors with respect to any
matter or provision contained in the Plan shall be final, conclusive and binding
upon the Company and upon all participants, their heirs or legal
representatives. Any rules, regulations or interpretations adopted by the
Committee shall remain in full force and effect unless and until altered,
amended, or repealed by the Committee or the Board of Directors.

15.  Designation of Beneficiary.  A participant may file with the Company,
pursuant to rules adopted by the Committee, a written designation of a
beneficiary who is to receive any Common Stock and/or cash pursuant to the
provisions of the Plan in the event of the participant’s death. Such designation
of beneficiary may be changed by the participant at any time by written notice.
Upon the death of a participant and upon receipt by the Company of proof of the
identity and existence at the participant’s death of a beneficiary validly
designated by him under the Plan, the Company shall deliver such Common Stock to
such beneficiary and/or pay any cash in the participant’s Account in the
Segregated Account to the beneficiary, as may be required under the provisions
of Paragraph 11(d). In the event of the death of a participant and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such participant’s death, the Company shall cause such cash to be paid
to the person or persons or the entity duly designated by the participant, as
shown on the Company’s records, as his or her beneficiary for the proceeds of
Company paid life insurance. In the absence of such a beneficiary who is living
at the time of the participant’s death, the Company shall cause such cash to be
paid to the executor or administrator of the estate of the participant, or if no
such executor or administrator of the estate has been appointed (to the
knowledge of the Company), the Company, in its discretion, may cause such cash
to be paid to the spouse or to any one or more dependents of the participant as
the Company may designate. No beneficiary shall, prior to the death of the
participant by whom he or she has been designated, acquire any interest in the
Common Stock or in amounts credited to the participant’s Account.

16.  Transferability.  Neither payroll deductions credited to a participant, nor
earnings thereon, nor any rights with regard to the exercise of an option or to
receive Common Stock under the Plan may be assigned, transferred, pledged, or
otherwise disposed of in any way by the participant otherwise than by will or
the laws of descent and distribution. Any such attempted assignment, transfer,
pledge or other disposition shall be without effect, except that the Company may
treat such act as an election to withdraw funds in accordance with Paragraph 11.

17.  Ownership of ESPP Assets.  All contributions paid into Segregated Accounts
shall be the property of the respective participants in the Plan and the Company
shall have no interest in such amounts while held in the Segregated Account.

18.   Effect of Changes in Capital Structure.  If the outstanding shares of
Common Stock are changed into or exchanged for a different number or kind of
shares or other securities of the Company by reason of any recapitalization,
reclassification, stock split, stock dividend, combination, or subdivision, or
if the Company takes any other action of a similar nature affecting such Common
Stock (excluding, however, any reorganization under the United States Bankruptcy
Code), then the number and class of shares of Common Stock that may thereafter
be optioned, or the rights assigned thereto (in the aggregate and to any
participant), shall be adjusted accordingly and, in the case of each option
outstanding at the time of any such action, the number and class of shares that
may thereafter be purchased pursuant to such option and the Option Price shall
be adjusted, in each case to such extent and in such manner, if at all, as may
be determined by the Board upon the recommendations of the Committee, with the
approval of independent public accountants and counsel, to be necessary to
preserve unimpaired the rights of the holder of such option.

19.   Amendment or Termination.  The Board of Directors of the Company may at
any time terminate or amend the Plan. No such termination can affect options
previously granted, nor may an amendment make any change in any option
theretofore granted without prior approval of the stockholders of the Company if
such approval is required under the laws or regulations administered by the U.S.
Treasury (including Section 423 of the Code), the Securities and Exchange
Commission (including Rule 16b-3), any other agency of the U.S. Government, or
the New York Stock Exchange, or any other exchange or system on which the
Company’s stock is then registered or traded.

20.  Notices.  All notices or other communications by a participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received by the General Counsel of the Company.

21.  Dissolution, Merger or Asset Sale.

  a. Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering Period shall terminate immediately
prior to the consummation of such proposed action, unless otherwise provided by
the Board.


  b. Merger or Asset Sale. In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, each option under the Plan shall be assumed or
an equivalent option shall be substituted by such successor corporation or a
parent or subsidiary of such successor corporation, unless the Board determines,
in the exercise of its sole discretion and in lieu of such assumption or
substitution, to shorten the Offering Period then in progress by setting a new
Offering Termination Date (the “New Offering Termination Date”) or to cancel
each outstanding right to purchase and refund all sums collected from
participants during the Offering Period then in progress. If the Board shortens
the Offering Period then in progress in lieu of assumption or substitution in
the event of a merger or sale of assets, the Board shall notify each participant
in writing, at least ten (10) business days prior to the New Termination Date,
that the Offering Termination Date for the option held by the participant has
been changed to the New Offering Termination Date and that such option shall be
exercised automatically on the New Offering Termination Date, unless prior to
such date the participant has withdrawn from the Offering Period as provided in
Paragraph 10 hereof. For purposes of this paragraph, an option granted under the
Plan shall be deemed to be assumed if, following the sale of assets or merger,
the option confers the right to purchase, for each share of option stock subject
to the option immediately prior to the sale of assets or merger, the
consideration (whether stock, cash or other securities or property) received in
the sale of assets or merger by holders of Common Stock for each share of Common
Stock held on the effective date of the transaction (and if such holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares of Common Stock); provided,
however, that if such consideration received in the sale of assets or merger was
not solely common stock of the successor corporation or its parent (as defined
in Section 424(e) of the Code), the Board may, with the consent of the successor
corporation, provide for the consideration to be received upon exercise of the
option to be solely common stock of the successor corporation or its parent
equal in fair market value to the per share consideration received by holders of
Common Stock and the sale of assets or merger.


22.  Effective Date of Offering Periods.  Offerings may commence under the Plan
prior to approval by the stockholders of any amendments or restatements under
Paragraph 19 above, but no Common Stock requiring stockholder approval may be
purchased hereunder unless and until the requisite stockholder approval has been
received.